The issues submitted to the jury and their answers thereto were as follows:
"1. Are the defendants indebted to the plaintiff, as alleged in the complaint, and if so, in what sum? Answer: No.
"2. Did the plaintiff warrant the said water system to give satisfaction and furnish a sufficient supply of water for the operation of a soda fountain, as alleged in the answer? Answer: Yes.
"3. If so, did the said water system fail to furnish a sufficient supply of water for the operation of said soda fountain, as alleged? Answer: Yes.
"4. If so, what damages are the defendants entitled to recover of the plaintiff by reason thereof? Answer: Not any. Mr. E. V. Gaskins shall have hiss water plant back."
This action was here before. Gaskins v. Mitchell, 194 N.C. 275, The proper issues were submitted to the jury in accordance with the former opinion of the action.
It was a question of fact for the jury. On the whole record, if error, it was harmless and not prejudicial.
No error.